COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-16-00913-CV
Trial Court Cause
Number:                    2015-52753
Style:                     Tower Oaks Community Organization
                           v Gregory D. Ham and Colin E. Ham
Date motion filed*:        11/2/2017
Type of motion:            Unopposed Motion to Continue and Reschedule Oral Argument
Party filing motion:       Appellee
Document to be filed:      N/A

Is appeal accelerated?      Yes        No


Ordered that motion is:

              Granted
                    If document is to be filed, document due: N/A
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: ___Granted in part__________________________
          The motion is granted to the extent that argument scheduled for November 14, 2017 is canceled. Upon
          further evaluation, the Court has determined that oral argument is not warranted in this case. Accordingly,
          submission will remain scheduled on November 14, 2017 and will be on the briefs only.




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of      Justices Keyes, Brown, and Lloyd

Date: November 6, 2017